OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04815 Ultra Series Fund (Exact name of registrant as specified in charter) 550 Science Drive, Madison, WI53711 (Address of principal executive offices)(Zip code) Pamela M. Krill Madison Asset Management, LLC General Counsel and Chief Legal Officer 550 Science Drive Madison, WI53711 (Name and address of agent for service) Registrant's telephone number, including area code:608-274-0300 Date of fiscal year end:December 31 Date of reporting period:March 31, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (ss 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s 3507. Item 1.Schedule of Investments. Ultra Series Fund Quarterly Portfolio Holdings Report March 31, 2013 CONSERVATIVE ALLOCATION FUND MODERATE ALLOCATION FUND AGGRESSIVE ALLOCATION FUND MONEY MARKET FUND CORE BOND FUND (fka Bond Fund) HIGH INCOME FUND DIVERSIFIED INCOME FUND LARGE CAP VALUE FUND LARGE CAP GROWTH FUND MID CAP FUND SMALL CAP FUND INTERNATIONAL STOCK FUND MADISON TARGET RETIREMENT 2020 FUND MADISON TARGET RETIREMENT 2030 FUND MADISON TARGET RETIREMENT 2040 FUND MADISON TARGET RETIREMENT 2050 FUND Ultra Series Fund |March 31, 2013 Conservative Allocation Fund Portfolio of Investments (unaudited) Shares Value (Note 1) INVESTMENT COMPANIES - 99.4% Bond Funds - 60.2% DoubleLine Total Return Bond Fund Class I Franklin Floating Rate Daily Access Fund Advisor Class Madison Core Bond Fund Class Y (A) Madison High Income Fund Class Y (A) Madison Investment Grade Corporate Bond Fund (A) Madison Mosaic Institutional Bond Fund (A) Metropolitan West Total Return Bond Fund Class I PIMCO Investment Grade Corporate Bond Fund Institutional Class PIMCO Total Return Fund Institutional Class Foreign Bond Funds - 7.5% TCW Emerging Markets Income Fund Class I Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 4.1% Madison International Stock Fund Class Y (A) Vanguard FTSE All-World ex-US ETF Money Market Funds - 1.1% State Street Institutional U.S. Government Money Market Fund Stock Funds - 26.5% iShares Russell Midcap Index Fund ETF iShares S&P 100 Index Fund ETF Madison Equity Income Fund Class Y (A) Madison Large Cap Growth Fund Class Y (A) Madison Large Cap Value Fund Class Y (A) Madison Mosaic Disciplined Equity Fund (A) Vanguard Dividend Appreciation ETF TOTAL INVESTMENTS - 99.4% ( Cost $225,164,682 ) NET OTHER ASSETS AND LIABILITIES - 0.6% TOTAL NET ASSETS - 100.0% (A) Affiliated Company. ETF Exchange Traded Fund. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2013 Moderate Allocation Fund Portfolio of Investments (unaudited) Shares Value (Note 1) INVESTMENT COMPANIES - 99.6% Bond Funds - 36.8% DoubleLine Total Return Bond Fund Class I Franklin Floating Rate Daily Access Fund Advisor Class Madison Core Bond Fund Class Y (A) Madison High Income Fund Class Y (A) Madison Mosaic Institutional Bond Fund (A) Metropolitan West Total Return Bond Fund Class I PIMCO Investment Grade Corporate Bond Fund Institutional Class Foreign Bond Funds - 3.4% TCW Emerging Markets Income Fund Class I Foreign Stock Funds - 9.3% Madison International Stock Fund Class Y (A) Market Vectors Agribusiness ETF Matthews Asian Growth and Income Fund Institutional Shares NorthRoad International Fund Class Y (A) Vanguard FTSE All-World ex-U.S. ETF WisdomTree Japan Hedged Equity Fund ETF Money Market Funds - 1.0% State Street Institutional U.S. Government Money Market Fund Stock Funds - 49.1% iShares Core S&P Mid-Cap ETF iShares S&P 100 Index Fund ETF Madison Equity Income Fund Class Y (A) Madison Large Cap Growth Fund Class Y (A) Madison Large Cap Value Fund Class Y (A) Madison Mid Cap Fund Class Y (A) * Madison Mosaic Disciplined Equity Fund (A) Madison Small Cap Fund Class Y (A) Schwab Fundamental U.S. Large Company Index Fund Vanguard Health Care ETF Vanguard Information Technology ETF TOTAL INVESTMENTS - 99.6% ( Cost $352,338,258 ) NET OTHER ASSETS AND LIABILITIES - 0.4% TOTAL NET ASSETS - 100.0% * Non-income producing. (A) Affiliated Company. ETF Exchange Traded Fund. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2013 Aggressive Allocation Fund Portfolio of Investments (unaudited) Shares Value (Note 1) INVESTMENT COMPANIES - 99.9% Bond Funds - 13.2% Madison High Income Fund Class Y (A) Metropolitan West Total Return Bond Fund Class I PIMCO Investment Grade Corporate Bond Fund Institutional Class Foreign Bond Funds - 1.0% TCW Emerging Markets Income Fund Class I Foreign Stock Funds - 14.4% Madison International Stock Fund Class Y (A) Market Vectors Agribusiness ETF Market Vectors Gold Miners ETF Matthews Asian Growth and Income Fund Institutional Shares NorthRoad International Fund Class Y (A) Vanguard FTSE All-World ex-U.S. ETF WisdomTree Japan Hedged Equity Fund ETF Money Market Funds - 1.9% State Street Institutional U.S. Government Money Market Fund Stock Funds - 69.4% iShares Core S&P Mid-Cap ETF iShares S&P 100 Index Fund ETF Madison Equity Income Fund Class Y (A) Madison Large Cap Growth Fund Class Y (A) Madison Large Cap Value Fund Class Y (A) Madison Mid Cap Fund Class Y (A) * Madison Mosaic Disciplined Equity Fund (A) Madison Small Cap Fund Class Y (A) Schwab Fundamental U.S. Large Company Index Fund Vanguard Health Care ETF Vanguard Information Technology ETF TOTAL INVESTMENTS - 99.9% ( Cost $128,050,504 ) NET OTHER ASSETS AND LIABILITIES - 0.1% TOTAL NET ASSETS - 100.0% * Non-income producing. (A) Affiliated Company. ETF Exchange Traded Fund. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2013 Money Market Fund Portfolio of Investments (unaudited) Par Value Value (Note 1) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 77.9% Fannie Mae - 18.7% 0.102%, 4/3/13 (A) 3.250%, 4/9/13 0.091%, 4/24/13 (A) 0.106%, 5/8/13 (A) 0.132%, 5/22/13 (A) 0.140%, 5/29/13 (A) 0.127%, 6/5/13 (A) 0.101%, 6/19/13 (A) 0.096%, 6/26/13 (A) Federal Farm Credit Bank - 1.9% 1.375%, 6/25/13 Federal Home Loan Bank - 27.0% 0.092%, 4/5/13 (A) 0.122%, 4/12/13 (A) 0.112%, 4/17/13 (A) 0.109%, 4/24/13 (A) 0.099%, 4/26/13 (A) 0.091%, 5/1/13 (A) 0.112%, 5/3/13 (A) 0.130%, 5/8/13 (A) 0.130%, 5/8/13 (A) 0.142%, 5/10/13 (A) 0.250%, 5/15/13 0.142%, 5/17/13 (A) 0.061%, 5/20/13 (A) 0.142%, 5/24/13 (A) 0.350%, 5/30/13 0.096%, 6/12/13 (A) 0.132%, 6/14/13 (A) 3.875%, 6/14/13 0.112%, 7/5/13 (A) Freddie Mac - 22.4% 0.121%, 4/1/13 0.082%, 4/8/13 (A) 1.720%, 4/11/13 1.625%, 4/15/13 0.106%, 4/16/13 (A) 0.800%, 4/19/13 0.091%, 4/29/13 (A) 0.132%, 5/6/13 (A) 0.131%, 5/13/13 (A) 0.101%, 5/21/13 (A) 0.109%, 6/10/13 (A) 4.000%, 6/12/13 U.S. Treasury Notes - 7.9% 0.625%, 4/30/13 3.500%, 5/31/13 0.375%, 6/30/13 Total U.S. Government and Agency Obligations ( Cost $37,932,929 ) SHORT-TERM INVESTMENTS - 18.1% Energy - 0.2% ConocoPhillips Australia Funding Co., 5.5%, 4/15/13 Financials - 10.5% Bank of New York Mellon Corp./The, 4.5%, 4/1/13 Berkshire Hathaway Finance Corp., 4.6%, 5/15/13 John Deere Capital Corp., 4.5%, 4/3/13 JPMorgan Chase & Co., 4.75%, 5/1/13 Wachovia Corp., 5.5%, 5/1/13 Industrials - 3.1% General Electric Capital Corp. (A), 0.142%, 4/29/13 Information Technology - 4.3% Oracle Corp., 4.95%, 4/15/13 Total Short-Term Investments ( Cost $8,830,285 ) Shares INVESTMENT COMPANIES - 3.0% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $1,453,639 ) TOTAL INVESTMENTS - 99.0% ( Cost $48,216,853 ) NET OTHER ASSETS AND LIABILITIES - 1.0% TOTAL NET ASSETS - 100.0% (A) Rate noted represents annualized yield at time of purchase. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2013 Core Bond Fund (fka Bond Fund) Portfolio of Investments (unaudited) Par Value Value (Note 1) ASSET BACKED SECURITIES - 0.8% ABSC Long Beach Home Equity Loan Trust, Series 2000-LB1, Class AF5 (A), 8.55%, 9/21/30 New Century Home Equity Loan Trust, Series 2003-5, Class AI5 (B), 5.5%, 11/25/33 Total Asset Backed Securities ( Cost $2,983,120 ) CORPORATE NOTES AND BONDS - 27.2% Consumer Discretionary - 2.6% American Association of Retired Persons (C) (D), 7.5%, 5/1/31 DR Horton Inc., 5.25%, 2/15/15 ERAC USA Finance LLC (C) (D), 6.7%, 6/1/34 Consumer Staples - 0.8% WM Wrigley Jr. Co. (C) (D), 3.05%, 6/28/13 Energy - 2.7% Hess Corp., 7.875%, 10/1/29 Transocean Inc., 6%, 3/15/18 Transocean Inc., 7.5%, 4/15/31 Valero Energy Corp., 7.5%, 4/15/32 Financials - 2.6% American Express Credit Corp., 2.375%, 3/24/17 HCP Inc., 6.7%, 1/30/18 Lehman Brothers Holdings Inc. (E) *, 5.75%, 1/3/17 Simon Property Group L.P., 5.875%, 3/1/17 Swiss Re Solutions Holding Corp., 7%, 2/15/26 UBS AG (F), 5.75%, 4/25/18 US Bank NA, 6.3%, 2/4/14 Health Care - 4.5% Eli Lilly & Co., 6.57%, 1/1/16 Genentech Inc., 5.25%, 7/15/35 Merck Sharp & Dohme Corp., 5.75%, 11/15/36 Quest Diagnostics Inc., 5.45%, 11/1/15 Wyeth LLC, 6.5%, 2/1/34 Industrials - 4.9% Boeing Co./The, 8.625%, 11/15/31 Boeing Co./The, 6.875%, 10/15/43 Burlington Northern Santa Fe LLC, 8.125%, 4/15/20 General Electric Capital Corp., 3.35%, 10/17/16 Lockheed Martin Corp., 7.65%, 5/1/16 Norfolk Southern Corp., 5.59%, 5/17/25 Norfolk Southern Corp., 7.05%, 5/1/37 Waste Management Inc., 7.125%, 12/15/17 Information Technology - 0.7% Cisco Systems Inc., 5.5%, 2/22/16 Materials - 1.7% Westvaco Corp., 8.2%, 1/15/30 Weyerhaeuser Co., 7.375%, 3/15/32 Telecommunication Services - 2.0% Comcast Cable Communications Holdings Inc., 9.455%, 11/15/22 Rogers Communications Inc. (F), 6.25%, 6/15/13 Utilities - 4.7% Indianapolis Power & Light Co. (C) (D), 6.05%, 10/1/36 Interstate Power & Light Co., 6.25%, 7/15/39 Sierra Pacific Power Co., Series M, 6%, 5/15/16 Southwestern Electric Power Co., Series E, 5.55%, 1/15/17 Wisconsin Electric Power Co., 6.5%, 6/1/28 Total Corporate Notes and Bonds ( Cost $92,982,122 ) MORTGAGE BACKED SECURITIES - 15.6% Fannie Mae - 12.4% 4%, 4/1/15 Pool # 255719 5.5%, 4/1/16 Pool # 745444 6%, 5/1/16 Pool # 582558 5.5%, 9/1/17 Pool # 657335 5.5%, 2/1/18 Pool # 673194 5%, 5/1/20 Pool # 813965 4.5%, 9/1/20 Pool # 835465 6%, 5/1/21 Pool # 253847 7%, 12/1/29 Pool # 762813 7%, 11/1/31 Pool # 607515 6.5%, 3/1/32 Pool # 631377 7%, 5/1/32 Pool # 644591 6.5%, 6/1/32 Pool # 545691 5.5%, 4/1/33 Pool # 690206 5%, 10/1/33 Pool # 254903 5.5%, 11/1/33 Pool # 555880 5%, 5/1/34 Pool # 782214 5%, 6/1/34 Pool # 778891 5.5%, 6/1/34 Pool # 780384 7%, 7/1/34 Pool # 792636 5.5%, 8/1/34 Pool # 793647 5.5%, 3/1/35 Pool # 810075 5.5%, 3/1/35 Pool # 815976 5.5%, 7/1/35 Pool # 825283 5%, 8/1/35 Pool # 829670 5.5%, 8/1/35 Pool # 826872 5%, 9/1/35 Pool # 820347 5%, 9/1/35 Pool # 835699 5%, 10/1/35 Pool # 797669 5.5%, 10/1/35 Pool # 836912 5%, 11/1/35 Pool # 844809 5%, 12/1/35 Pool # 850561 5.5%, 2/1/36 Pool # 851330 5.5%, 10/1/36 Pool # 896340 5.5%, 10/1/36 Pool # 901723 6.5%, 10/1/36 Pool # 894118 6%, 11/1/36 Pool # 902510 5.5%, 2/1/37 Pool # 905140 5.5%, 5/1/37 Pool # 899323 5.5%, 5/1/37 Pool # 928292 6%, 10/1/37 Pool # 947563 5.5%, 7/1/38 Pool # 986973 5%, 8/1/38 Pool # 988934 6.5%, 8/1/38 Pool # 987711 3.5%, 6/1/42 Pool # AO4136 Freddie Mac - 3.1% 5%, 5/1/18 Pool # E96322 8%, 6/1/30 Pool # C01005 7%, 3/1/31 Pool # C48129 5%, 7/1/33 Pool # A11325 6%, 10/1/34 Pool # A28439 6%, 10/1/34 Pool # A28598 5.5%, 11/1/34 Pool # A28282 5%, 4/1/35 Pool # A32314 5%, 4/1/35 Pool # A32315 5%, 4/1/35 Pool # A32316 5%, 4/1/35 Pool # A32509 5%, 1/1/37 Pool # A56371 3%, 9/1/42 Pool # C04233 Ginnie Mae - 0.1% 8%, 10/20/15 Pool # 2995 6.5%, 2/20/29 Pool # 2714 6.5%, 4/20/31 Pool # 3068 Total Mortgage Backed Securities ( Cost $54,177,497 ) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 51.7% Fannie Mae - 1.1% 4.625%, 10/15/14 Federal Farm Credit Bank - 1.3% 5.875%, 10/3/16 Freddie Mac - 2.4% 4.875%, 11/15/13 4.500%, 1/15/14 1.000%, 9/29/17 U.S. Treasury Bonds - 4.2% 6.625%, 2/15/27 4.500%, 5/15/38 U.S. Treasury Notes - 42.7% 3.625%, 5/15/13 3.125%, 8/31/13 4.000%, 2/15/14 4.250%, 8/15/14 2.375%, 9/30/14 2.625%, 12/31/14 2.500%, 3/31/15 4.250%, 8/15/15 3.250%, 12/31/16 3.125%, 1/31/17 2.375%, 7/31/17 0.750%, 10/31/17 4.250%, 11/15/17 2.750%, 2/15/19 3.375%, 11/15/19 2.625%, 11/15/20 2.000%, 11/15/21 Total U.S. Government and Agency Obligations ( Cost $184,497,431 ) Shares INVESTMENT COMPANIES - 3.9% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $15,122,922 ) TOTAL INVESTMENTS - 99.2% ( Cost $349,763,092 ) NET OTHER ASSETS AND LIABILITIES - 0.8% TOTAL NET ASSETS - 100.0% * Non-income producing. (A) Stepped rate security. Rate shown is as of March 31, 2013. (B) Floating rate or variable rate note. Rate shown is as of March 31, 2013. (C) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional investors." (D) Illiquid security (See Note 3). (E) In default.Issuer is bankrupt. (F) Notes and bonds, issued by foreign entities, denominated in U.S. dollars.The aggregate of these securities is 0.90% of total net assets. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2013 High Income Fund Portfolio of Investments (unaudited) Par Value Value (Note 1) CORPORATE NOTES AND BONDS - 96.7% Consumer Discretionary - 35.4% Auto Components - 3.2% Allison Transmission Inc. (A), 7.125%, 5/15/19 Dana Holding Corp., 6.5%, 2/15/19 Dana Holding Corp., 6.75%, 2/15/21 Goodyear Tire & Rubber Co., 7%, 5/15/22 Tenneco Inc., 6.875%, 12/15/20 Automobiles - 0.4% Cooper Standard Automotive Inc., 8.5%, 5/1/18 Hotels, Restaurants & Leisure - 5.9% Ameristar Casinos Inc., 7.5%, 4/15/21 Boyd Acquisition Sub LLC / Boyd Acquisition Finance Corp. (A), 8.375%, 2/15/18 Boyd Gaming Corp., 9.125%, 12/1/18 Felcor Lodging L.P., 6.75%, 6/1/19 MGM Resorts International, 7.5%, 6/1/16 MGM Resorts International, 7.625%, 1/15/17 Pinnacle Entertainment Inc., 8.75%, 5/15/20 Scientific Games International Inc., 6.25%, 9/1/20 Household Durables - 1.7% Griffon Corp., 7.125%, 4/1/18 Spectrum Brands Holdings Inc., 9.5%, 6/15/18 Media - 17.4% Allbritton Communications Co., 8%, 5/15/18 AMC Networks Inc., 4.75%, 12/15/22 Cablevision Systems Corp., 7.75%, 4/15/18 Cablevision Systems Corp., 5.875%, 9/15/22 CCO Holdings LLC / CCO Holdings Capital Corp., 6.5%, 4/30/21 Cequel Communications Holdings I LLC / Cequel Capital Corp. (A), 8.625%, 11/15/17 Cequel Communications Holdings I LLC / Cequel Capital Corp. (A), 6.375%, 9/15/20 CSC Holdings LLC, 6.75%, 11/15/21 Cumulus Media Holdings Inc., 7.75%, 5/1/19 DISH DBS Corp., 5.875%, 7/15/22 DISH DBS Corp. (A), 5%, 3/15/23 Hughes Satellite Systems Corp., 6.5%, 6/15/19 Intelsat Jackson Holdings S.A. (B), 7.25%, 10/15/20 Intelsat Jackson Holdings S.A. (B), 7.5%, 4/1/21 Intelsat Luxembourg S.A., PIK (B), 11.5%, 2/4/17 Intelsat Luxembourg S.A. (A) (B), 6.75%, 6/1/18 Lamar Media Corp., 5.875%, 2/1/22 Mediacom Broadband LLC / Mediacom Broadband Corp. (A), 6.375%, 4/1/23 Telesat Canada / Telesat LLC (A) (B), 6%, 5/15/17 UPCB Finance V Ltd. (A) (B), 6.875%, 1/15/22 Videotron Ltee (B), 5%, 7/15/22 Virgin Media Finance PLC (B), 4.875%, 2/15/22 XM Satellite Radio Inc. (A), 7.625%, 11/1/18 Specialty Retail - 5.0% Jo-Ann Stores Inc. (A), 8.125%, 3/15/19 Michaels Stores Inc., 7.75%, 11/1/18 Penske Automotive Group Inc. (A), 5.75%, 10/1/22 Sally Holdings LLC / Sally Capital Inc., 5.75%, 6/1/22 Toys R Us Property Co. I LLC, 10.75%, 7/15/17 Textiles, Apparel & Luxury Goods - 1.8% Hanesbrands Inc., 6.375%, 12/15/20 Levi Strauss & Co., 7.625%, 5/15/20 PVH Corp., 4.5%, 12/15/22 Consumer Staples - 6.3% Central Garden and Pet Co., 8.25%, 3/1/18 Del Monte Corp., 7.625%, 2/15/19 Dole Food Co. Inc. (A), 8%, 10/1/16 Ingles Markets Inc., 8.875%, 5/15/17 Mead Products LLC / ACCO Brands Corp. (A), 6.75%, 4/30/20 Pinnacle Foods Finance LLC / Pinnacle Foods Finance Corp., 9.25%, 4/1/15 Pinnacle Foods Finance LLC / Pinnacle Foods Finance Corp., 8.25%, 9/1/17 Stater Brothers Holdings, 7.75%, 4/15/15 US Foodservice (A), 8.5%, 6/30/19 Energy - 13.3% Access Midstream Partners L.P. / ACMP Finance Corp., 4.875%, 5/15/23 AmeriGas Finance LLC / AmeriGas Finance Corp., 7%, 5/20/22 AmeriGas Partners L.P. / AmeriGas Finance Corp., 6.25%, 8/20/19 Berry Petroleum Co., 6.375%, 9/15/22 Chaparral Energy Inc., 8.25%, 9/1/21 Chesapeake Energy Corp., 5.75%, 3/15/23 Cie Generale de Geophysique - Veritas (B), 6.5%, 6/1/21 Continental Resources Inc., 8.25%, 10/1/19 Exterran Holdings Inc., 7.25%, 12/1/18 Helix Energy Solutions Group Inc. (A), 9.5%, 1/15/16 Key Energy Services Inc., 6.75%, 3/1/21 MarkWest Energy Partners L.P. / MarkWest Energy Finance Corp., 6.75%, 11/1/20 Oasis Petroleum Inc., 6.875%, 1/15/23 PetroBakken Energy Ltd. (A) (B), 8.625%, 2/1/20 Plains Exploration & Production Co., 6.5%, 11/15/20 Precision Drilling Corp. (B), 6.5%, 12/15/21 QEP Resources Inc., 5.375%, 10/1/22 QEP Resources Inc., 5.25%, 5/1/23 Regency Energy Partners L.P. / Regency Energy Finance Corp., 6.875%, 12/1/18 Unit Corp., 6.625%, 5/15/21 Financials - 2.1% Ally Financial Inc., 5.5%, 2/15/17 CIT Group Inc., 5%, 5/15/17 MPT Operating Partnership L.P. / MPT Finance Corp., 6.875%, 5/1/21 Health Care - 9.3% Air Medical Group Holdings Inc., 9.25%, 11/1/18 Biomet Inc. (A), 6.5%, 8/1/20 Biomet Inc. (A), 6.5%, 10/1/20 DaVita HealthCare Partners Inc., 6.375%, 11/1/18 Endo Health Solutions Inc., 7%, 12/15/20 Fresenius Medical Care US Finance II Inc. (A), 5.625%, 7/31/19 Fresenius Medical Care US Finance II Inc. (A), 5.875%, 1/31/22 HCA Inc., 5.875%, 3/15/22 HCA Inc., 5.875%, 5/1/23 Multiplan Inc. (A), 9.875%, 9/1/18 Omega Healthcare Investors Inc., 5.875%, 3/15/24 Tenet Healthcare Corp., 8%, 8/1/20 Valeant Pharmaceuticals International (A), 6.875%, 12/1/18 Vanguard Health Holding Co. II LLC / Vanguard Holding Co. II Inc., 7.75%, 2/1/19 Industrials - 8.9% Alliance Data Systems Corp. (A), 5.25%, 12/1/17 Alliance Data Systems Corp. (A), 6.375%, 4/1/20 Ashtead Capital Inc. (A), 6.5%, 7/15/22 Avis Budget Car Rental LLC / Avis Budget Finance Inc., 8.25%, 1/15/19 Belden Inc. (A), 5.5%, 9/1/22 Bombardier Inc. (A) (B), 6.125%, 1/15/23 Hornbeck Offshore Services Inc., 5.875%, 4/1/20 Moog Inc., 7.25%, 6/15/18 Nortek Inc., 8.5%, 4/15/21 RBS Global Inc. / Rexnord LLC, 8.5%, 5/1/18 Tomkins LLC / Tomkins Inc., 9%, 10/1/18 TransDigm Inc. (A), 5.5%, 10/15/20 United Rentals North America Inc., 8.25%, 2/1/21 United Rentals North America Inc., 7.625%, 4/15/22 West Corp., 8.625%, 10/1/18 West Corp., 7.875%, 1/15/19 Information Technology - 3.7% Level 3 Financing Inc., 8.125%, 7/1/19 SunGard Data Systems Inc., 7.375%, 11/15/18 Syniverse Holdings Inc., 9.125%, 1/15/19 Materials - 8.9% ArcelorMittal (B), 5.75%, 8/5/20 Ardagh Packaging Finance PLC / Ardagh MP Holdings USA Inc. (A) (B), 9.125%, 10/15/20 Boise Cascade LLC / Boise Cascade Finance Corp. (A), 6.375%, 11/1/20 Crown Americas LLC / Crown Americas Capital Corp. IV (A), 4.5%, 1/15/23 FMG Resources August 2006 Pty Ltd. (A) (B), 7%, 11/1/15 FMG Resources August 2006 Pty Ltd. (A) (B), 8.25%, 11/1/19 FMG Resources August 2006 Pty Ltd. (A) (B), 6.875%, 4/1/22 Graphic Packaging International Inc., 9.5%, 6/15/17 Huntsman International LLC (A), 4.875%, 11/15/20 Huntsman International LLC, 4.875%, 11/15/20 JMC Steel Group (A), 8.25%, 3/15/18 Penn Virginia Resource Partners L.P. / Penn Virginia Resource Finance Corp., 8.25%, 4/15/18 Polymer Group Inc., 7.75%, 2/1/19 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC, 8.5%, 5/15/18 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC, 9%, 4/15/19 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC, 8.25%, 2/15/21 Telecommunication Services - 6.4% CenturyLink Inc., 5.625%, 4/1/20 CenturyLink Inc., 5.8%, 3/15/22 CommScope Inc. (A), 8.25%, 1/15/19 Crown Castle International Corp., 7.125%, 11/1/19 Crown Castle International Corp., 5.25%, 1/15/23 SBA Telecommunications Inc. (A), 5.75%, 7/15/20 Sprint Nextel Corp., 7%, 8/15/20 Sprint Nextel Corp., 6%, 11/15/22 tw telecom holdings, Inc., 8%, 3/1/18 Windstream Corp., 7%, 3/15/19 Windstream Corp. (A), 6.375%, 8/1/23 Utilities - 2.4% GenOn Energy Inc., 7.875%, 6/15/17 Mirant Americas Generation LLC, 8.5%, 10/1/21 NRG Energy Inc., 8.25%, 9/1/20 Suburban Propane Partners L.P. / Suburban Energy Finance Corp., 7.375%, 8/1/21 Total Corporate Notes and Bonds ( Cost $60,055,364 ) Shares INVESTMENT COMPANIES - 2.6% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $1,711,578 ) TOTAL INVESTMENTS - 99.3% ( Cost $61,766,942 ) NET OTHER ASSETS AND LIABILITIES - 0.7% TOTAL NET ASSETS - 100.0% (A) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional investors." (B) Notes and bonds, issued by foreign entities, denominated in U.S. dollars.The aggregate of these securities is 10.30% of total net assets. PIK Payment in Kind. PLC Public Limited Company. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2013 Diversified Income Fund Portfolio of Investments (unaudited) Shares Value (Note 1) COMMON STOCKS - 57.4% Consumer Discretionary - 6.0% McDonald's Corp. Omnicom Group Inc. Target Corp. Time Warner Inc. Viacom Inc., Class B Consumer Staples - 8.3% Coca-Cola Co./The Diageo PLC, ADR Nestle S.A., ADR PepsiCo Inc. Philip Morris International Inc. Procter & Gamble Co./The Sysco Corp. Wal-Mart Stores Inc. Energy - 6.7% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Occidental Petroleum Corp. Financials - 10.2% Axis Capital Holdings Ltd. Bank of New York Mellon Corp./The BlackRock Inc. M&T Bank Corp. Northern Trust Corp. PartnerRe Ltd. Travelers Cos. Inc./The US Bancorp Wells Fargo & Co. Health Care - 10.9% Becton, Dickinson and Co. Johnson & Johnson Medtronic Inc. Merck & Co. Inc. Novartis AG, ADR Pfizer Inc. Industrials - 7.9% 3M Co. Boeing Co./The Emerson Electric Co. United Parcel Service Inc., Class B United Technologies Corp. Waste Management Inc. Information Technology - 5.1% Accenture PLC, Class A Automatic Data Processing Inc. Intel Corp. Linear Technology Corp. Microchip Technology Inc. Microsoft Corp. Materials - 0.9% Air Products & Chemicals Inc. Telecommunication Service - 1.4% AT&T Inc. Total Common Stocks ( Cost $168,759,191 ) Par Value ASSET BACKED SECURITIES - 0.1% ABSC Long Beach Home Equity Loan Trust, Series 2000-LB1, Class AF5 (A), 8.55%, 9/21/30 Total Asset Backed Securities ( Cost $618,457 ) CORPORATE NOTES AND BONDS - 15.2% Consumer Discretionary - 1.8% American Association of Retired Persons (B) (C), 7.5%, 5/1/31 DR Horton Inc., 5.25%, 2/15/15 ERAC USA Finance LLC (B) (C), 6.7%, 6/1/34 Royal Caribbean Cruises Ltd. (D), 7.25%, 6/15/16 Consumer Staples - 1.0% Kraft Foods Inc., 6.5%, 11/1/31 WM Wrigley Jr. Co. (B) (C), 3.05%, 6/28/13 Energy - 1.3% ConocoPhillips, 6.65%, 7/15/18 Hess Corp., 7.875%, 10/1/29 Transocean Inc. (D), 6%, 3/15/18 Transocean Inc. (D), 7.5%, 4/15/31 Financials - 1.5% American Express Credit Corp., 2.375%, 3/24/17 HCP Inc., 6.7%, 1/30/18 Lehman Brothers Holdings Inc. (E) *, 5.75%, 1/3/17 Simon Property Group L.P., 5.875%, 3/1/17 Swiss Re Solutions Holding Corp., 7%, 2/15/26 US Bank NA, 6.3%, 2/4/14 Health Care - 3.2% AbbVie Inc. (B) (C), 2%, 11/6/18 Amgen Inc., 5.85%, 6/1/17 Eli Lilly & Co., 6.57%, 1/1/16 Genentech Inc., 5.25%, 7/15/35 Merck Sharp & Dohme Corp., 5.75%, 11/15/36 Quest Diagnostics Inc., 5.45%, 11/1/15 Wyeth LLC, 6.5%, 2/1/34 Industrials - 2.0% Boeing Co./The, 8.625%, 11/15/31 Boeing Co./The, 6.875%, 10/15/43 Burlington Northern Santa Fe LLC, 8.125%, 4/15/20 Lockheed Martin Corp., 7.65%, 5/1/16 Norfolk Southern Corp., 5.59%, 5/17/25 Norfolk Southern Corp., 7.05%, 5/1/37 Waste Management Inc., 7.125%, 12/15/17 Information Technology - 0.7% Cisco Systems Inc., 5.5%, 2/22/16 International Business Machines Corp., 1.875%, 8/1/22 Materials - 0.3% Westvaco Corp., 8.2%, 1/15/30 Telecommunication Services - 1.0% Comcast Cable Communications Holdings Inc., 9.455%, 11/15/22 Rogers Communications Inc. (D), 6.25%, 6/15/13 Utilities - 2.4% Indianapolis Power & Light Co. (B) (C), 6.05%, 10/1/36 Interstate Power & Light Co., 6.25%, 7/15/39 Nevada Power Co., Series R, 6.75%, 7/1/37 Sierra Pacific Power Co., Series M, 6%, 5/15/16 Southwestern Electric Power Co., Series E, 5.55%, 1/15/17 Westar Energy Inc., 6%, 7/1/14 Total Corporate Notes and Bonds ( Cost $55,146,211 ) MORTGAGE BACKED SECURITIES - 6.8% Fannie Mae - 5.6% 4%, 4/1/15 Pool # 255719 5.5%, 4/1/16 Pool # 745444 6%, 5/1/16 Pool # 582558 5%, 12/1/17 Pool # 672243 4.5%, 9/1/20 Pool # 835465 6%, 5/1/21 Pool # 253847 7%, 12/1/29 Pool # 762813 7%, 11/1/31 Pool # 607515 7%, 5/1/32 Pool # 644591 5.5%, 10/1/33 Pool # 254904 5.5%, 11/1/33 Pool # 555880 5%, 5/1/34 Pool # 780890 7%, 7/1/34 Pool # 792636 5.5%, 8/1/34 Pool # 793647 5.5%, 3/1/35 Pool # 815976 5.5%, 7/1/35 Pool # 825283 5.5%, 8/1/35 Pool # 826872 5%, 9/1/35 Pool # 820347 5%, 9/1/35 Pool # 835699 5%, 10/1/35 Pool # 797669 5.5%, 10/1/35 Pool # 836912 5%, 12/1/35 Pool # 850561 5.5%, 12/1/35 Pool # 844583 5.5%, 2/1/36 Pool # 851330 5.5%, 9/1/36 Pool # 831820 6%, 9/1/36 Pool # 831741 5.5%, 10/1/36 Pool # 896340 5.5%, 10/1/36 Pool # 901723 5.5%, 12/1/36 Pool # 902853 5.5%, 12/1/36 Pool # 903059 5.5%, 12/1/36 Pool # 907512 5.5%, 12/1/36 Pool # 907635 3.5%, 6/1/42 Pool # AO4136 3%, 2/1/43 Pool # AB8486 Freddie Mac - 1.2% 8%, 6/1/30 Pool # C01005 6.5%, 1/1/32 Pool # C62333 5%, 7/1/33 Pool # A11325 6%, 10/1/34 Pool # A28439 6%, 10/1/34 Pool # A28598 5%, 4/1/35 Pool # A32314 5%, 4/1/35 Pool # A32315 5%, 4/1/35 Pool # A32316 5%, 4/1/35 Pool # A32509 5%, 1/1/37 Pool # A56371 3%, 9/1/42 Pool # C04233 Ginnie Mae - 0.0% 6.5%, 4/20/31 Pool # 3068 Total Mortgage Backed Securities ( Cost $25,624,587 ) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 16.5% U.S. Treasury Bond - 1.2% 6.625%, 2/15/27 U.S. Treasury Notes - 15.3% 3.625%, 5/15/13 3.125%, 8/31/13 4.000%, 2/15/14 4.250%, 8/15/14 2.375%, 9/30/14 0.500%, 10/15/14 2.500%, 3/31/15 4.500%, 2/15/16 3.250%, 12/31/16 3.125%, 1/31/17 0.500%, 7/31/17 2.375%, 7/31/17 4.250%, 11/15/17 2.750%, 2/15/19 3.375%, 11/15/19 2.625%, 11/15/20 1.750%, 5/15/22 Total U.S. Government and Agency Obligations ( Cost $63,154,132 ) Shares INVESTMENT COMPANIES - 3.5% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $14,360,428 ) TOTAL INVESTMENTS - 99.5% ( Cost $327,663,006 ) NET OTHER ASSETS AND LIABILITIES - 0.5% TOTAL NET ASSETS - 100.0% * Non-income producing. (A) Stepped rate security. Rate shown is as of March 31, 2013. (B) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional investors." (C) Illiquid security (See Note 3). (D) Notes and bonds, issued by foreign entities, denominated in U.S. dollars.The aggregate of these securities is 1.28% of total net assets. (E) In default.Issuer is bankrupt. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2013 Large Cap Value Fund Portfolio of Investments (unaudited) Shares Value (Note 1) COMMON STOCKS - 95.9% Consumer Discretionary - 8.8% McDonald's Corp. Omnicom Group Inc. Target Corp. Time Warner Inc. Viacom Inc., Class B Consumer Staples - 10.2% Diageo PLC, ADR Nestle S.A., ADR PepsiCo Inc. Philip Morris International Inc. Procter & Gamble Co./The Wal-Mart Stores Inc. Energy - 13.4% Apache Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corp. National Oilwell Varco Inc. Occidental Petroleum Corp. Schlumberger Ltd. Financials - 27.0% Capital Markets - 4.6% Bank of New York Mellon Corp./The BlackRock Inc. Franklin Resources Inc. Commercial Banks - 7.7% BB&T Corp. M&T Bank Corp. US Bancorp Wells Fargo & Co. Insurance - 13.1% American International Group Inc. * Arch Capital Group Ltd. * Berkshire Hathaway Inc., Class B * Markel Corp. * Travelers Cos. Inc./The WR Berkley Corp. Real Estate Management & Development - 1.6% Brookfield Asset Management Inc., Class A Health Care - 16.6% Johnson & Johnson Medtronic Inc. Merck & Co. Inc. Novartis AG, ADR Pfizer Inc. UnitedHealth Group Inc. Industrials - 12.3% 3M Co. Boeing Co./The Danaher Corp. Emerson Electric Co. General Dynamics Corp. United Parcel Service Inc., Class B United Technologies Corp. Information Technology - 1.7% International Business Machines Corp. Materials - 4.5% Air Products & Chemicals Inc. Mosaic Co./The Newmont Mining Corp. Telecommunication Service - 1.4% AT&T Inc. Total Common Stocks ( Cost $389,037,867 ) INVESTMENT COMPANIES - 4.2% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $22,390,018 ) TOTAL INVESTMENTS - 100.1% ( Cost $411,427,885 ) NET OTHER ASSETS AND LIABILITIES - (0.1%) TOTAL NET ASSETS - 100.0% * Non-income producing. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2013 Large Cap Growth Fund Portfolio of Investments (unaudited) Shares Value (Note 1) COMMON STOCKS - 97.6% Consumer Discretionary - 16.0% Amazon.com Inc. * CarMax Inc. * Chipotle Mexican Grill Inc. * Discovery Communications Inc., Class C * Home Depot Inc./The Lululemon Athletica Inc. * McDonald's Corp. NIKE Inc., Class B Omnicom Group Inc. Panera Bread Co., Class A * priceline.com Inc. * Starbucks Corp. Tractor Supply Co. Walt Disney Co./The Yum! Brands Inc. Consumer Staples - 10.2% Costco Wholesale Corp. Mondelez International Inc., Class A PepsiCo Inc. Philip Morris International Inc. Wal-Mart Stores Inc. Whole Foods Market Inc. Energy - 4.9% Exxon Mobil Corp. Schlumberger Ltd. Financials - 3.6% Aon PLC BlackRock Inc. Brookfield Asset Management Inc., Class A IntercontinentalExchange Inc. * T Rowe Price Group Inc. Health Care - 13.2% Allergan Inc. Amgen Inc. Becton, Dickinson and Co. Biogen Idec Inc. * Celgene Corp. * Cerner Corp. * Eli Lilly & Co. Gilead Sciences Inc. * Johnson & Johnson UnitedHealth Group Inc. Industrials - 12.7% 3M Co. Boeing Co./The C.H. Robinson Worldwide Inc. Danaher Corp. Emerson Electric Co. Expeditors International of Washington Inc. Roper Industries Inc. United Parcel Service Inc., Class B United Technologies Corp. W.W. Grainger Inc. Information Technology - 31.4% Communications Equipment - 2.5% QUALCOMM Inc. Computers & Peripherals - 7.2% Apple Inc. EMC Corp. * Internet Software & Services - 5.8% eBay Inc. * Google Inc., Class A * IT Services - 6.0% Accenture PLC, Class A International Business Machines Corp. Visa Inc., Class A Semiconductors & Semiconductor Equipment - 2.0% ASML Holding N.V. Intel Corp. Software - 7.9% MICROS Systems Inc. * Microsoft Corp. Nuance Communications Inc. * Oracle Corp. Materials - 3.7% Ecolab Inc. Monsanto Co. Praxair Inc. Telecommunication Service - 1.9% Verizon Communications Inc. Total Common Stocks ( Cost $260,317,132 ) INVESTMENT COMPANIES - 2.5% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $8,949,086 ) TOTAL INVESTMENTS - 100.1% ( Cost $269,266,218 ) NET OTHER ASSETS AND LIABILITIES - (0.1%) TOTAL NET ASSETS - 100.0% * Non-income producing. PLC Public Limited Company. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2013 Mid Cap Fund Portfolio of Investments (unaudited) Shares Value (Note 1) COMMON STOCKS - 93.2% Consumer Discretionary - 24.0% Advance Auto Parts Inc. Bed Bath & Beyond Inc. * CarMax Inc. * Discovery Communications Inc., Class C * Liberty Global Inc., Series C * Omnicom Group Inc. Tiffany & Co. TJX Cos. Inc. Consumer Staples - 0.9% Brown-Forman Corp., Class B Energy - 6.0% Ensco PLC, Class A Noble Corp. World Fuel Services Corp. Financials - 23.9% Arch Capital Group Ltd. * Brookfield Asset Management Inc., Class A Brown & Brown Inc. Glacier Bancorp Inc. Leucadia National Corp. M&T Bank Corp. Markel Corp. * WR Berkley Corp. Health Care - 7.8% DENTSPLY International Inc. Laboratory Corp. of America Holdings * Techne Corp. Industrials - 20.0% C.H. Robinson Worldwide Inc. Colfax Corp. * Copart Inc. * Expeditors International of Washington Inc. IDEX Corp. Jacobs Engineering Group Inc. * Ritchie Bros Auctioneers Inc. Wabtec Corp. Information Technology - 4.6% Amphenol Corp., Class A MICROS Systems Inc. * Materials - 6.0% Crown Holdings Inc. * Ecolab Inc. Total Common Stocks ( Cost $263,897,035 ) INVESTMENT COMPANIES - 6.8% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $26,854,161 ) TOTAL INVESTMENTS - 100.0% ( Cost $290,751,196 ) NET OTHER ASSETS AND LIABILITIES - 0.0% TOTAL NET ASSETS - 100.0% * Non-income producing. PLC Public Limited Company. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2013 Small Cap Fund Portfolio of Investments (unaudited) Shares Value (Note 1) COMMON STOCKS - 95.8% Consumer Discretionary - 11.7% Ascena Retail Group Inc. * Cato Corp./The, Class A CEC Entertainment Inc. Choice Hotels International Inc. Fred's Inc., Class A Helen of Troy Ltd. * Matthews International Corp., Class A Stage Stores Inc. Consumer Staples - 2.0% Casey's General Stores Inc. Post Holdings Inc. * Energy - 4.5% Bristow Group Inc. Era Group Inc. * Halcon Resources Corp. * Penn Virginia Corp. Scorpio Tankers Inc. * SEACOR Holdings Inc. Financials - 19.4% AMERISAFE Inc. Assured Guaranty Ltd. Campus Crest Communities Inc., REIT DiamondRock Hospitality Co., REIT First Busey Corp. First Midwest Bancorp Inc. First Niagara Financial Group Inc. Flushing Financial Corp. Hancock Holding Co. International Bancshares Corp. Mack-Cali Realty Corp., REIT MB Financial Inc. National Financial Partners Corp. * Northwest Bancshares Inc. Platinum Underwriters Holdings Ltd. Primerica Inc. Summit Hotel Properties Inc., REIT Webster Financial Corp. Westamerica Bancorporation Health Care - 10.3% Allscripts Healthcare Solutions Inc. * Amsurg Corp. * Charles River Laboratories International Inc. * Corvel Corp. * Haemonetics Corp. * ICON PLC * ICU Medical Inc. * STERIS Corp. Industrials - 26.1% Aerospace & Defense - 1.0% Cubic Corp. Air Freight & Logistics - 1.7% Atlas Air Worldwide Holdings Inc. * UTi Worldwide Inc. Commercial Services & Supplies - 6.8% ACCO Brands Corp. * G&K Services Inc., Class A McGrath RentCorp Standard Parking Corp. * United Stationers Inc. Electrical Equipment - 4.2% Acuity Brands Inc. Belden Inc. Industrial Conglomerates - 2.0% Carlisle Cos. Inc. Machinery - 5.9% Albany International Corp., Class A ESCO Technologies Inc. Mueller Industries Inc. Marine - 1.9% Kirby Corp. * Road & Rail - 0.7% Genesee & Wyoming Inc., Class A * Trading Companies & Distributors - 1.9% GATX Corp. Information Technology - 9.2% Coherent Inc. Diebold Inc. Forrester Research Inc. MAXIMUS Inc. MTS Systems Corp. ScanSource Inc. * Websense Inc. * Zebra Technologies Corp., Class A * Materials - 8.1% Aptargroup Inc. Deltic Timber Corp. Greif Inc., Class A Innospec Inc. Koppers Holdings Inc. Sensient Technologies Corp. Zep Inc. Utilities - 4.5% Atmos Energy Corp. New Jersey Resources Corp. UNS Energy Corp. Westar Energy Inc. WGL Holdings Inc. Total Common Stocks ( Cost $9,692,958 ) INVESTMENT COMPANIES - 1.8% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $268,096 ) TOTAL INVESTMENTS - 97.6% ( Cost $9,961,054 ) NET OTHER ASSETS AND LIABILITIES - 2.4% TOTAL NET ASSETS - 100.0% * Non-income producing. PLC Public Limited Company. REIT Real Estate Investment Trust. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2013 International Stock Fund Portfolio of Investments (unaudited) Shares Value (Note 1) COMMON STOCKS - 97.2% Australia - 2.6% Ansell Ltd. James Hardie Industries Plc Belgium - 3.8% Anheuser-Busch InBev N.V. Brazil - 0.9% Anhanguera Educacional Participacoes S.A. Canada - 3.6% MacDonald Dettwiler & Associates Ltd. Potash Corp. of Saskatchewan Inc. Rogers Communications Inc. Denmark - 1.0% Carlsberg AS Finland - 1.5% Sampo France - 8.5% BNP Paribas S.A. Cie Generale de Geophysique - Veritas * Rexel S.A. Sanofi S.A. Technip S.A. Valeo S.A. Germany - 8.0% Bayer AG Bayerische Motoren Werke AG Merck KGaA SAP AG ThyssenKrupp AG * Indonesia - 1.0% Bank Mandiri Persero Tbk PT, ADR Ireland - 0.9% Ryanair Holdings PLC, ADR Italy - 2.6% Atlantia SpA Eni SpA Japan - 16.1% AEON Financial Service Co. Ltd. Asics Corp. Canon Inc. Daikin Industries Ltd. Daito Trust Construction Co. Ltd. Don Quijote Co. Ltd. FANUC Corp. Komatsu Ltd. LIXIL Group Corp. Seven & I Holdings Co. Ltd. Softbank Corp. Sumitomo Mitsui Financial Group Inc. Yahoo! Japan Corp. Mexico - 1.0% Genomma Lab Internacional S.A.B. de C.V. * Netherlands - 0.2% ING Groep N.V. * New Zealand - 0.7% Telecom Corp. of New Zealand Ltd. Norway - 0.7% Petroleum Geo-Services ASA Philippines - 0.7% BDO Unibank Inc. * Russia - 1.5% Sberbank of Russia South Africa - 1.1% Mediclinic International Ltd. South Korea - 2.2% Hyundai Mobis Samsung Electronics Co. Ltd., GDR Spain - 2.8% Mediaset Espana Comunicacion S.A. Red Electrica Corp. S.A. Sweden - 5.3% Assa Abloy AB Getinge AB Sandvik AB Swedbank AB Volvo AB Switzerland - 5.9% GAM Holding AG * Novartis AG Swatch Group AG/The Thailand - 1.1% Krung Thai Bank PCL Turkey - 1.4% KOC Holding AS Turkcell Iletisim Hizmetleri AS * United Kingdom - 22.1% BG Group PLC BHP Billiton PLC British American Tobacco PLC Direct Line Insurance Group PLC Informa PLC Prudential PLC Reed Elsevier PLC Rexam PLC Royal Dutch Shell PLC Signet Jewelers Ltd. Standard Chartered PLC Unilever PLC Total Common Stocks ( Cost $72,471,098 ) INVESTMENT COMPANIES - 1.8% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $1,747,796 ) TOTAL INVESTMENTS - 99.0% ( Cost $74,218,894 ) NET OTHER ASSETS AND LIABILITIES - 1.0% TOTAL NET ASSETS - 100.0% * Non-income producing. ADR American Depositary Receipt. GDR Global Depositary Receipt. PLC Public Limited Company. Sector Allocation as a Percentage of Net Assets Consumer Discretionary 15 % Consumer Staples 11 % Energy 7 % Financials 19 % Health Care 14 % Industrials 11 % Information Technology 6 % Materials 8 % Money Market Funds 2 % Telecommunication Services 4 % Utilities 2 % Net Other Assets and Liabilities 1 % % See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2013 Madison Target Retirement 2020 Fund Portfolio of Investments (unaudited) Shares Value (Note 1) INVESTMENT COMPANIES - 100.3% Bond Funds - 55.4% Baird Aggregate Bond Fund DoubleLine Total Return Bond Fund Class I Franklin Floating Rate Daily Access Fund Advisor Class iShares Barclays 20+ Year Treasury Bond Fund ETF iShares Barclays TIPS Bond Fund ETF Metropolitan West Total Return Bond Fund Class I PIMCO Investment Grade Corporate Bond Fund Institutional Class PIMCO Total Return Fund Institutional Class Vanguard Total Bond Market ETF Foreign Bond Funds - 3.0% TCW Emerging Markets Income Fund Class I Foreign Stock Funds - 5.5% iShares MSCI Canada Index Fund ETF iShares MSCI EAFE Index Fund ETF Market Vectors Agribusiness ETF Matthews Asian Growth and Income Fund Institutional Shares Vanguard Emerging Markets ETF Vanguard FTSE All-World ex-US ETF WisdomTree Japan Hedged Equity Fund ETF Money Market Funds - 1.2% State Street Institutional U.S. Government Money Market Fund Stock Funds - 35.2% iShares Core S&P Mid-Cap ETF iShares S&P 100 Index Fund ETF Schwab Fundamental U.S. Large Company Index Fund SPDR S&P rust Vanguard Dividend Appreciation ETF Vanguard Health Care ETF Vanguard Information Technology ETF TOTAL INVESTMENTS - 100.3% ( Cost $58,058,372 ) NET OTHER ASSETS AND LIABILITIES - (0.3%) TOTAL NET ASSETS - 100.0% ETF Exchange Traded Fund. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2013 Madison Target Retirement 2030 Fund Portfolio of Investments (unaudited) Shares Value (Note 1) INVESTMENT COMPANIES - 100.5% Bond Funds - 38.0% Baird Aggregate Bond Fund DoubleLine Total Return Bond Fund Class I Franklin Floating Rate Daily Access Fund Advisor Class iShares Barclays 20+ Year Treasury Bond Fund ETF iShares Barclays TIPS Bond Fund ETF Metropolitan West Total Return Bond Fund Class I PIMCO Investment Grade Corporate Bond Fund Institutional Class PIMCO Total Return Fund Institutional Class Vanguard Total Bond Market ETF Foreign Bond Funds - 2.5% TCW Emerging Markets Income Fund Class I Foreign Stock Funds - 9.6% iShares MSCI Canada Index Fund ETF iShares MSCI EAFE Index Fund ETF IVA Worldwide Fund Class I Market Vectors Agribusiness ETF Matthews Asian Growth and Income Fund Institutional Shares Vanguard Emerging Markets ETF Vanguard FTSE All-World ex-US ETF WisdomTree Japan Hedged Equity Fund ETF Money Market Funds - 1.0% State Street Institutional U.S. Government Money Market Fund Stock Funds - 49.4% iShares Core S&P Mid-Cap ETF iShares S&P 100 Index Fund ETF Schwab Fundamental U.S. Large Company Index Fund SPDR S&P rust Vanguard Dividend Appreciation ETF Vanguard Health Care ETF Vanguard Information Technology ETF TOTAL INVESTMENTS - 100.5% ( Cost $70,998,142 ) NET OTHER ASSETS AND LIABILITIES - (0.5%) TOTAL NET ASSETS - 100.0% ETF Exchange Traded Fund. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2013 Madison Target Retirement 2040 Fund Portfolio of Investments (unaudited) Shares Value (Note 1) INVESTMENT COMPANIES - 99.8% Bond Funds - 27.2% Baird Aggregate Bond Fund DoubleLine Total Return Bond Fund Class I Franklin Floating Rate Daily Access Fund Advisor Class iShares Barclays 20+ Year Treasury Bond Fund ETF iShares Barclays TIPS Bond Fund ETF Metropolitan West Total Return Bond Fund Class I PIMCO Investment Grade Corporate Bond Fund Institutional Class PIMCO Total Return Fund Institutional Class Vanguard Total Bond Market ETF Foreign Bond Funds - 2.0% TCW Emerging Markets Income Fund Class I Foreign Stock Funds - 11.8% iShares MSCI Canada Index Fund ETF iShares MSCI EAFE Index Fund ETF IVA Worldwide Fund Class I Market Vectors Agribusiness ETF Market Vectors Gold Miners ETF Matthews Asian Growth and Income Fund Institutional Shares Vanguard Emerging Markets ETF Vanguard FTSE All-World ex-U.S. ETF WisdomTree Japan Hedged Equity Fund ETF Money Market Funds - 1.0% State Street Institutional U.S. Government Money Market Fund Stock Funds - 57.8% iShares Core S&P Mid-Cap ETF iShares S&P 100 Index Fund ETF iShares S&P Global Energy Sector Index Fund ETF Schwab Fundamental U.S. Large Company Index Fund SPDR S&P rust Vanguard Dividend Appreciation ETF Vanguard Health Care ETF Vanguard Information Technology ETF TOTAL INVESTMENTS - 99.8% ( Cost $50,147,215 ) NET OTHER ASSETS AND LIABILITIES - 0.2% TOTAL NET ASSETS - 100.0% ETF Exchange Traded Fund. See accompanying Notes to Portfolios of Investments. |March 31, 2013 Madison Target Retirement 2050 Fund Portfolio of Investments (unaudited) Shares Value (Note 1) INVESTMENT COMPANIES - 99.8% Bond Funds - 16.5% Baird Aggregate Bond Fund DoubleLine Total Return Bond Fund Class I Franklin Floating Rate Daily Access Fund Advisor Class iShares Barclays 20+ Year Treasury Bond Fund ETF iShares Barclays TIPS Bond Fund ETF Metropolitan West Total Return Bond Fund Class I PIMCO Investment Grade Corporate Bond Fund Institutional Class Foreign Bond Funds - 2.0% TCW Emerging Markets Income Fund Class I Foreign Stock Funds - 14.0% iShares MSCI Canada Index Fund ETF iShares MSCI EAFE Index Fund ETF IVA Worldwide Fund Class I Market Vectors Agribusiness ETF Market Vectors Gold Miners ETF Matthews Asian Growth and Income Fund Institutional Shares Vanguard Emerging Markets ETF Vanguard FTSE All-World ex-U.S. ETF WisdomTree Japan Hedged Equity Fund ETF Money Market Funds - 1.3% State Street Institutional U.S. Government Money Market Fund Stock Funds - 66.0% iShares Core S&P Mid-Cap ETF iShares Core S&P Small-Cap ETF iShares S&P 100 Index Fund ETF iShares S&P Global Energy Sector Index Fund ETF Schwab Fundamental U.S. Large Company Index Fund SPDR S&P rust Vanguard Dividend Appreciation ETF Vanguard Health Care ETF Vanguard Information Technology ETF TOTAL INVESTMENTS - 99.8% ( Cost $8,932,421 ) NET OTHER ASSETS AND LIABILITIES - 0.2% TOTAL NET ASSETS - 100.0% ETF Exchange Traded Fund. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2013 Notes to Portfolios of Investments (unaudited) 1.Portfolio Valuation:Equity securities, including American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and exchange-traded funds (“ETFs”) listed on any U.S. or foreign stock exchange or quoted on the National Association of Securities Dealers Automated Quotation System (“NASDAQ’’) are valued at the last quoted sale price or official closing price on that exchange or NASDAQ on the valuation day (provided that, for securities traded on NASDAQ, the funds utilize the NASDAQ Official Closing Price). If no sale occurs, (a) equities traded on a U.S. exchange or on NASDAQ are valued at the mean between the closing bid and closing asked prices and (b) equity securities traded on a foreign exchange are valued at the official bid price. Debt securities purchased with a remaining maturity of 61 days or more are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services approved by the Trust. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche specific spread to the benchmark yield based on the unique attributes of the tranche. Investments in shares of open-ended mutual funds, including money market funds, are valued at their daily net asset value (“NAV”) which is calculated as of the close of regular trading on the New York Stock Exchange (usually 4:00 p.m. Eastern Standard Time) on each day on which the New York Stock Exchange is open for business. NAV per share is determined by dividing each fund’s total net assets by the number of shares of such fund outstanding at the time of calculation. Because assets of each Target Allocation and each Target Date Fund consist primarily of shares of underlying funds, the NAV of each fund is determined based on the NAV’s of the underlying funds. Total net assets are determined by adding the total current value of portfolio securities, cash, receivable, and other assets and subtracting liabilities.Short-term instruments having maturities of 60 days or less and all securities in the Money Market Fund are valued on an amortized cost basis, which approximates market value. Over-the-counter securities not listed or traded on NASDAQ are valued at the last sale price on the valuation day.If no sale occurs on the valuation day, an over-the-counter security is valued at the mean between the last bid and asked prices.Spot and forward foreign currency exchange contracts are valued based on quotations supplied by dealers in such contracts.Overnight repurchase agreements are valued at cost, and term repurchase agreements (i.e., those whose maturity exceeds seven days), swaps, caps, collars and floors, if any, are valued at the average of the closing bids obtained daily from at least one dealer. Through the end of this reporting period, the value of all assets and liabilities expressed in foreign currencies was converted into U.S. dollar values using the then-current exchange rate at the close of regular trading on the New York Stock Exchange (usually 4:00 p.m. Eastern Standard Time). All other securities for which either quotations are not readily available, no other sales have occurred, or in the Investment Adviser’s opinion, do not reflect the current market value, are appraised at their fair values as determined in good faith by The Trust’s Pricing Committee (the “Committee”) and under the general supervision of the Board of Trustees. When fair value pricing of securities is employed, the prices of securities used by the funds to calculate NAV may differ from market quotations or official closing prices.Because the Target Allocation and Target Date Funds primarily invest in underlying funds, government securities and short-term paper, it is not anticipated that the Investment Adviser will need to fair value any of the investments of these funds. However, an underlying fund may need to fair value one or more of its investments, which may, in turn, require a Target Allocation or Target Date Fund to do the same because of delays in obtaining the underlying Fund’s NAV. A fund’s investments (or underlying fund) will be valued at fair value, if in the judgment of the Committee an event impacting the value of an investment occurred between the closing time of a security’s primary market or exchange (for example, a foreign exchange or market) and the time the fund’s share price is calculated as of the close of regular trading on the New York Stock Exchange (usually 4:00 p.m. Eastern Standard Time). Significant events may include, but are not limited to, the following: (1) significant fluctuations in domestic markets, foreign markets or foreign currencies; (2) occurrences not directly tied to the securities markets such as natural disasters, armed conflicts or significant government actions; and (3) major announcements affecting a single issuer or an entire market or market sector. In responding to a significant event, the Committee would determine the fair value of affected securities considering factors including, but not limited to: fundamental analytical data relating to the investment; the nature and duration of any restrictions on the disposition of the investment; and the forces influencing the market(s) in which the investment is purchased or sold. The Committee may rely on an independent fair valuation service to adjust the valuations of foreign equity securities based on specific market-movement parameters established by the Committee and approved by the Trust. 2.Fair Value Measurements:Each fund has adopted the FASB guidance on fair value measurements. Fair value is defined as the price that each fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy is used to maximize the use of observable market data “inputs” and minimize the use of unobservable “inputs” and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 – unadjusted quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rate volatilities, prepayment speeds, credit risk, benchmark yields, transactions, bids, offers, new issues, spreads and other relationships observed in the markets among comparable securities, underlying equity of the issuer; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data, etc.) Level 3 – significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments) The valuation techniques used by the funds to measure fair value for the period ended March 31, 2013 maximized the use of observable inputs and minimized the use of unobservable inputs.The funds utilized the following fair value techniques: multi-dimensional relational pricing model and option adjusted spread pricing; the Funds estimated the price that would have prevailed in a liquid market for an international equity security given information available at the time of evaluation.Through the period ended March 31, 2013, none of the funds held securities deemed as a Level 3, and there were no transfers between classification levels. The following is a summary of the inputs used as of March 31, 2013 in valuing the funds’ investments carried at fair value (please see the Portfolio of Investments for each Fund for a listing of all securities within each category): Fund Quoted Prices in Active Markets for Identical Investments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Value at 3/31/2013 Conservative Allocation $- $- Moderate Allocation - - Aggressive Allocation - - Money Market1 - Core Bond Asset Backed - - Corporate Notes and Bonds - - Mortgage Backed - - U.S. Government and Agency Obligations - - Investment Companies - - - High Income Corporate Notes and Bonds - - Investment Companies - - - Diversified Income Common Stocks - - Asset Backed - - Corporate Notes and Bonds - - Mortgage Backed - - U.S. Government and Agency Obligations - - Investment Companies - - - Large Cap Value Common Stocks - - Investment Companies - Large Cap Growth Common Stocks - - Investment Companies - Mid Cap Common Stocks - - Investment Companies - Small Cap Common Stocks - - Investment Companies - International Stock Common Stocks Australia - - Belgium - - Brazil - - Canada - - Denmark - - Finland - - France - - Germany - - Indonesia - - Ireland - - Italy - - Japan - - Mexico - - Netherlands - - New Zealand - - Norway - - Philippines - - Russia - - South Africa - - South Korea - - Spain - - Sweden - - Switzerland - - Thailand - - Turkey - - United Kingdom - - Investment Companies - - - Target Retirement 2020 - - Target Retirement 2030 - - Target Retirement 2040 - - Target Retirement 2050 - - 1 At March 31, 2013 all Level 2 securities held are Short Term Investments. New Accounting Pronouncements:In May 2011, FASB issued ASU 2011-04, modifying Topic 820, Fair Value Measurements and Disclosures. At the same time, the International Accounting Standards Board (“IASB”) issued International Financial Reporting Standard (“IFRS”) 13, Fair Value Measurement. The objective by the FASB and IASB is convergence of their guidance on fair value measurements and disclosures. The effective date of the ASU is for Interim and annual periods beginning after December 15, 2011. The funds have adopted the disclosures required by this update. In December 2011, IASB and the FASB issued ASU 2011-11 “Disclosures about Offsetting Assets and Liabilities.” These common disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a portfolio’s financial position. They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition, ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of U.S. GAAP and those entities that prepare their financial statements on the basis of IFRS. ASU 2011-11 requires entities to disclose both gross and net information about both instruments and transactions eligible for offset in the financial position; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. The funds are currently evaluating the implications of ASU 2011-11 and its impact on financial statements disclosures. 3.Illiquid Securities: Eachfund currently limits investments in illiquid securities to 15% of net assets at the time of purchase, except for Money Market which limits the investment in illiquid securities to5% of net assets.At March 31, 2013, investments in securities ofthe Core Bond and Diversified IncomeFunds include issues that are illiquid.Pursuant to guidelines adopted by the Board of Trustees, certain unregistered securities are determined to be liquid and are not included within the percent limitations specified above.Information concerning the illiquid securities held at March 31, 2013, which includes cost and acquisition date, is as follows: Core Bond Fund Security: Acquisition Date Acquisition Cost American Association of Retired Persons 5/16/02 ERAC USA Finance LLC 12/16/04 Indianapolis Power & Light Co. 10/02/06 WM Wrigley Jr. Co. 6/21/10 Diversified Income Fund Security: Acquisition Date Acquisition Cost AbbVie Inc 11/05/12 American Association of Retired Persons 5/16/02 ERAC USA Finance LLC 12/16/04 Indianapolis Power & Light Co. 10/02/06 WM Wrigley Jr. Co. 6/21/10 4.Discussion of Risk:For a more detailed discussion of the specific risks associated with investing in the funds, please refer to the applicable most current Ultra Series Fund prospectus. Some of the specific risks (but not all) are listed below. Investing in certain financial instruments, including forward foreign currency contracts and futures contracts, involves certain risks. Risks associated with these instruments include potential for an illiquid secondary market for the instruments or inability of counterparties to perform under the terms of the contracts, changes in the value of foreign currency relative to the U.S. dollar and financial statement volatility resulting from an imperfect correlation between the movements in the prices of the instruments and the prices of the underlying securities and interest rates being hedged. The International Stock Fund may enter into these contracts primarily to protect these funds from adverse currency movements. Investing in foreign securities involves certain risks not necessarily found in U.S. markets. These include, but are not limited to, risks associated with adverse changes in economic, political, regulatory and other conditions, changes in currency exchange rates, exchange control regulations, expropriation of assets or nationalization, imposition of withholding taxes on dividend or interest payments or capital gains, and possible difficulty in obtaining and enforcing judgments against foreign entities. Further, issuers of foreign securities are subject to different, and often less comprehensive, accounting, reporting and disclosure requirements than domestic issuers. The High Income Fund invests in securities offering high current income which generally will include bonds in the below investment grade categories of recognized ratings agencies (so-called “junk bonds”). These securities generally involve more credit risk than securities in the higher rating categories. In addition, the trading market for high yield securities may be relatively less liquid than the market for higher-rated securities. The High Income Fund generally invests at least 80% of its assets in high yield securities. The Target Allocation Funds and Target Date Funds are fund of funds, meaning that they invest primarily in the shares of other registered investment companies (the “underlying funds’’), including exchange traded funds (“ETFs”). Thus, each fund’s investment performance and its ability to achieve its investment goal are directly related to the performance of the underlying funds in which it invests; and the underlying fund’s performance, in turn, depends on the particular securities in which that underlying fund invests and the expenses of that fund. Accordingly, these funds are subject to the risks of the underlying funds in direct proportion to the allocation of their respective assets among the underlying funds. Additionally, the Target Allocation Funds and Target Date Funds are subject to asset allocation risk and manager risk. Manager risk (i.e., fund selection risk) is the risk that the fund(s) selected to fulfill a particular asset class under-performs its peer. Asset allocation risk is the risk that the allocation of the fund’s assets among the various asset classes and market segments will cause the fund to under-perform other funds with a similar investment objective. While investments in stocks and bonds have been keystones in wealth building and management, at times these investments have produced surprises. Those who enjoyed growth and income of their investments generally were rewarded for the risks they took by investing in the market. Although the Investment Adviser seeks to appropriately address and manage the risks identified and disclosed to you in connection with the management of the securities in the funds, you should understand that the very nature of the securities markets includes the possibility that there may be additional risks of which we are not aware.We certainly seek to identify all applicable risks and then appropriately address them, take appropriate action to reasonably manage them and, of course, to make you aware of them so you can determine if they exceed your risk tolerance. Nevertheless, the often volatile nature of the securities markets and the global economy in which we work suggests that the risk of the unknown is something to consider in connection with an investments in securities. Unforeseen events could under certain circumstances produce a material loss of the value of some or all of the securities we manage for you in the funds. Ultra Series Fund |March 31, 2013 Item 2. Controls Procedures. (a) The Registrant's principal executive officer and principal financial officer determined that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "Act") are effective, based on their evaluation of these controls and procedures within 90 days of the date of this report. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3.Exhibits. Certifications of the principal executive officer and the principal financial officer as required by Rule 30a-2(a) under the Act are filed herewith. Ultra Series Fund |March 31, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Ultra Series Fund By: (signature) W. Richard Mason, Chief Compliance Officer Date:May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and he Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: (signature) Katherine L. Frank, Principal Executive Officer Date:May 24, 2013 By: (signature) Greg Hoppe, Principal Financial Officer Date:May 24, 2013
